U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-53254 JINZANGHUANG TIBET PHARMACEUTICALS, INC. (Name of Registrant in its Charter) Delaware 26-2443288 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Leling Economic Development Zone, Kaiyuan East Blvd., Dezhou, Shandong Province, P.R. China 253600 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-534-2111-962 Indicate by check mark whether theRegistrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934 during thepreceding 12 months(or for such shorter periodthat the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 17, 2012 Common Voting Stock: 40,665,063 JINZANGHUANG TIBET PHARMACEUTICALS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – March 31, 2012 and June 30, 2011 2 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Cash Flows – for the Nine Months Ended March 31, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 Part II Other Information Item 1. Legal Proceedings 14 Items 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 1 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS March 31, June 30, CURRENT ASSETS: Cash $ $ Accounts receivable Due from related party Contract deposit - Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS Property and equipment, net of accumulated depreciation Intangible assets, net of accumulated amortization TOTALASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Due to related party $ $ Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES AND TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 300,000,000 shares authorized, 40,665,063 and 40,665,063 shares issued and outstanding at March 31, 2012 and June 30, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY OF THE COMPANY Non-controlling interests TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, REVENUE Pharmaceutical products $
